Opinion by
William W. Porter, -I.,
: The Greenwich Insurance Company of the city of New York issued to one, Herr, a specific policy of fire insurance for $1,000, —$500 on store fixtures and $500 on stock. The New York Underwriters’ Agency issued to Herr a general policy for $1,500, coyering both fixtures and stock. A fire occurred. Herr claimed á loss of $2,000. The adjusters of the two companies figured on the loss and made it $1,638.13. This amount the insured refused. The adjusters, in order to effect a compromise, offered $1,850. This was accepted by, and was paid to, the insured. By agreement of counsel, the court below was requested to determine in what proportions the two companies should contribute to this payment, having regard to the facts that one policy was specific and the other blanket and that the loss on fixtures and stock was unequal in amount. The depositions submitted to the court showed that there had been some preliminary figuring by the adjusters both upon the loss on fixtures and upon the loss on stock. The adjuster of the Greenwich company testified that the loss on fixtures was ascertained and tacitly agreed to by the adjuster of the New York Underwriters’ Agency. This was denied by the latter. The court in effect found that there was no-distinct agreement as to the loss on fixtures, but that there was a provisional estimate by the two adjusters as to the loss on fixtures and stock respectively, to which estimated amount a supplemental amount of $211.87 was addéd to procure a compromise settlement. On the provisional figures the court' based a decree, apportioning contribution to the amount paid for compromise.
It is apparent that the insured has no interest in this controversy and that the subject of contribution by the two companies was submitted to the court below to be determined upon an equitable basis. In view of the testimony and the course pursued by the representatives of the two companies in this case, we regard the conclusion reached by the court below as equitable and, therefore, direct that the decree be and it hereby is af.firmed.'